ACCEPTED
                                                                                            01-15-01080-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       4/19/2016 3:18:41 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                           CAUSE NO. 01-15-01080-CR

HAROLD EARL REED,                          §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                 1st COURT OF APPEALS
    Appellant                              §                         HOUSTON, TEXAS
VS.                                        §          IN HOUSTON,     TEXAS
                                                                 4/19/2016 3:18:41 PM
                                           §                     CHRISTOPHER A. PRINE
THE STATE OF TEXAS,                        §                             Clerk
                                                      1st JUDICIAL DISTRICT
     Appellee

                      MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, HAROLD EARL REED, Appellant, and files this Motion for

Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and 38.6(d),

Texas Rules of Appellate Procedure. In support of this Motion, Appellant would

show the following:

                                           I.

      Appellant’s brief was due to be filed on April 18, 2016. Counsel for Appellant

requires an extension of one (1) day within which to complete and file Appellant’s

brief in this cause. This is Appellant’s second request for extension of time.

                                          II.

      Counsel for Appellant has worked diligently on the brief since receiving the

record, but has been unable to complete it for the following reasons:
       1.       Counsel for Appellant’s office was closed on April 19, 2016 due to

the flash flood emergency in Harris County, Texas and surrounding areas.

                                            III.

       This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Brief. Appellant

moves this Court for an order granting an extension of one (1) day, or until April

19, 2016 for Appellant to submit the brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of one (1) day for Appellant to submit the brief

in this case.

                                              Respectfully submitted,


                                              /s/ Nicole DeBorde
                                              NICOLE DEBORDE
                                              TBA No. 00787344
                                              712 Main Street, Suite 2400
                                              Houston, Texas 77002
                                              Telephone: (713) 228-8500
                                              Facsimile: (713) 228-0034
                                              Email: Nicole@BSDLawFirm.com

                                              COUNSEL FOR APPELLANT,
                                              HAROLD EARL REED
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 481 words.



                                             /s/ Nicole DeBorde
                                             NICOLE DEBORDE
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Brief was delivered via email to Alan

Curry, (curry_alan@dao.hctx.net) to the Harris County District Attorney's Office,

Appellate Division, 1201 Franklin, Suite 600, Houston, Texas 77002 on this the 19th

day of April, 2016.


                                             /s/ Nicole DeBorde
                                             NICOLE DEBORDE
                           CAUSE NO. 01-15-01080-CR

HAROLD EARL REED,                            §     IN THE COURT OF APPEALS
    Appellant                                §
VS.                                          §     IN HOUSTON, TEXAS
                                             §
THE STATE OF TEXAS,                          §     1st JUDICIAL DISTRICT

                                      ORDER


      On this the _____ day of _______________, 201___, came on to be heard the

Appellant's Motion for Extension of Time to File Appellant's Brief and the Court is

of the opinion that this Motion should be:

      GRANTED, and the deadline for filing the Appellant's brief in Cause No. 01-

15-01080-CR is extended to ____________________, 201__.

      DENIED, to which action of the Court the Appellant objects.

SIGNED this the _____ day of _______________, 201__.



                                       __________________________________
                                       JUDGE PRESIDING